COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Richard J. Gonzales v. Stanford Development Corporation

Appellate case number:   01-14-00711-CV

Trial court case number: 2008-09906A

Trial court:             55th District Court of Harris County

       On October 9, 2014 appellant Richard J. Gonzales filed a motion to extend time to file
brief. The motion is GRANTED, and appellant’s brief is considered timely filed as of October
17, 2014.

Judge’s signature: ___/s/ Rebeca Huddle
                   X Acting individually    Acting for the Court


Date: October 28, 2014